PER CURIAM.
The former husband appeals the equitable distribution award in the final judgment of dissolution of marriage. Based upon the record before us, we conclude that there is competent substantial evidence to support all of the lower court’s findings and that the court did not otherwise abuse its discretion in the making of this award. See Manna v. Manna, 697 So.2d 1280, 1281 (Fla. 3d DCA 1997); Glazner v. Glazner, 693 So.2d 650, 651 (Fla. 5th DCA 1997); McLean v. McLean, 652 So.2d 1178, 1180 (Fla. 2d DCA 1995); Scott v. Scott, 643 So.2d 1124, 1126 (Fla. 4th DCA 1994). We therefore affirm the judgment in all respects.
Affirmed.
GREEN and SORONDO, JJ., concur.